Luke, J.
The defendants in this case were indicted for the offense of larceny. The State’s case depended for a conviction *166■upon proof of recent possession of the articles stolen by the defendants. The court failed to submit to the jury the question •whether the explanation offered by the defendants of their possession of the goods was reasonable and satisfactory. Error is assigned by the defendants upon the court’s failure so to charge. Under the rulings of this court and of the Supreme Court a reversal, of the judgment overruling the motion for a new trial necessarily follows.

Judgment reversed.

Broyles, C. J., and Bloodworih, J., concur.